        Case 3:18-cr-00049-CAR-CHW Document 18 Filed 11/02/18 Page 1 of 1




                                 NOTICE OF PRETRIAL CONFERENCE

         The pretrial conference in this case will be held at the United States Courthouse, located at 115 East

Hancock Avenue, Athens, Georgia, at 9:30 AM on Friday, November 30, 2018.

         Defense counsel should meet with Defendants before the day of the pretrial conference to go over the

plea agreement, if there is one, and to prepare defendants for the plea colloquy, if there is going to be a

change of plea. For security purposes, attorneys will not be permitted to meet with the defendants while they

are in the jury box before the start of court or during court. Defendants are available for consultation in the

lock-up one hour before the pretrial conference, so come early if you need to talk to your Defendant.

         This case has been set for trial in Macon during the Court's next regularly scheduled trial term which will

begin on Monday, December 10, 2018

         Any party requesting a continuance must do so in writing WITHIN THREE (3) days of receipt of this

notice. That party must file a separate motion, stating the reason for the requested continuance with notice to

opposing counsel, unless it is a joint motion. Otherwise, counsel shall appear at the pretrial conference to request a

continuance.

         All Defendants shall be present with counsel at the above scheduled proceedings. It is the responsibility of

defense counsel to notify any Defendant not in custody of the date, time, and location of court proceedings in the

case. Defense counsel is responsible for notifying the courtroom deputy WITHIN SEVEN (7) DAYS of the filing of

this notice if an interpreter is needed for the pretrial conference.

         If counsel is delayed on the way to trial, it is the responsibility of counsel to contact either the Judge’s

chambers or the courtroom deputy to notify the Court of the delay and to give an approximate time when counsel

will arrive.

         Copies of juror questionnaires will be docketed on CM/ECF a week prior to the beginning of the trial term.




                                                             1
